—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about February 2, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
After an independent evaluation, the motion court properly adopted the factual findings and legal conclusions rendered in the prior Federal actions ánd granted defendants’ motion for summary judgment dismissing the complaint. Plaintiff insured’s claim for coverage fell squarely within the ambit of the exclusion upon which defendant insurers rely and plaintiff failed to establish any grounds upon which defendants might be barred from relying on the subject exclusion to deny cover*391age. Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.